DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 24, it is unclear if “determining a blood pressure via a first monitoring mode” in the last two lines means that the one or more processors determines a blood pressure while carrying out the previously recited steps. Claim 26 refers to “blood pressure data determined via the first monitoring mode over the period of time”, but claim 24 does not positively or clearly recite that blood pressure data is determined via the first monitoring mode over the period of time. It is unclear if “determining a blood pressure via a first monitoring mode” in claim 24 is referring to future step of determining a blood pressure, or if it is referring to an already occurring blood pressure determination. Clarification within the claim is requested. In light of claim 26, claim 24 is being interpreted such that “determining a blood pressure via a first monitoring mode” is occurring during the previously recited period of time. Claim 31 recites “generating, via the processor, the blood pressure measurement based over the period of time. Claim 35 recites the phrase “the blood pressure measurement” in line 2. It is unclear if this phrase is referring to the blood pressure measurement generated based on the differential pulse transit time (lines 4-5 of claim 31), or to the blood pressure measurement generated based on the pulse shape metric (last two lines of claim 31). From the language of claim 35, it appears that “the blood pressure measurement” in line 2 is referring to a third blood pressure measurement, the third blood pressure measurement being one that is determined during a different time period. Clarification is requested regarding “the blood pressure measurement” in line 2 of claim 35. Claim 36 recites providing an indication of the blood pressure measurement on a display. Because claim 31 recites two different blood pressure measurements (one in line 4, the other in the second to last line), it is unclear to which of the two blood pressure measurements “the blood pressure measurement” is referring. Regarding claim 37, it is unclear if the “plurality of plethysmography signals” received by the patient monitor are tied to the “plethysmography signals” recited in lines 2-3 of the claim. Clarification is requested. Lines 7-8 and 9-10 of the claim recite the phrase “the plurality of 

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al.’876 (US Pub No. 2002/0058876) teaches a relationship exists between blood pressure and pulse transit time, and further teaches determining blood pressure based on pulse transit time. Li et al.’398 (US Pub No. 2009/0076398) teaches determining blood pressure based on a differential pulse transit time, and further teaches that differential pulse transit time is inversely proportional to blood pressure. Li et al.’398 also teaches calibrating its blood pressure measurement system when an expected relationship between blood pressure and differential pulse transit time changes. Watson et al.’173 (US .
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 24, none of the prior art teaches or suggests, either alone or in combination, a patient monitor configured to determine a confidence level based on whether there is an expected correlation between a change in a differential pulse transit time and a change in a pulse shape metric of plethysmography signals over a period of time, wherein the confidence level is determined to be a low confidence level based on a positive correlation between the change in the differential pulse transit time and the change in the pulse shape metric over the period of time, and further wherein a blood pressure determining mode is switched from a first mode to a different second mode in response to determining the low confidence level, in combination with the other claimed elements. Regarding claim 31, none of the prior art teaches or suggests, either alone or in combination, a method comprising determining a low confidence level associated with a blood pressure measurement based on a positive correlation between a change in a differential pulse transit time and a change in a pulse shape metric of plethysmography signals over a period of time, wherein a blood pressure measurement is generated based on the pulse shape metric of a plethysmography signal in response to determining the low confidence level, in combination with the other claimed steps. Regarding claim 37, none of the prior art teaches or suggests, either alone or in combination, a system for monitoring blood pressure, the system configured to determine a high .
Claims 24-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791